678 So.2d 453 (1996)
Robert CURRELLY, Appellant,
v.
STATE of Florida, Appellee.
No. 95-2371.
District Court of Appeal of Florida, First District.
August 12, 1996.
Nancy A. Daniels, Public Defender; Phil Patterson, Assistant Public Defender, Tallahassee, for Appellant.
Robert A. Butterworth, Attorney General; Carolyn J. Mosley, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
We reverse the award of a public defender fee for which there was neither notice nor oral pronouncement. Wright v. State, 654 So.2d 252 (Fla. 1st DCA 1995) (holding that a public defender's lien is improperly imposed without notice and an opportunity to object); Trueblood v. State, 635 So.2d 1024, 1025 (Fla. 1st DCA 1994) ("It is well-settled that the oral pronouncement of a sentence prevails over the written judgment and sentence form.").
We also strike and thus reverse that portion of appellant's sentence, to-wit: "any sentence received for violation of controlled release in 90-4107-CF," which purports to require his sentence to be consecutive to an undetermined future sentence. Imposition of a sentence consecutive to an undetermined future sentence is error. Lyons v. State, 672 So.2d 654 (Fla. 4th DCA 1996) (holding that a sentence cannot be imposed consecutive to an undetermined future sentence).
We affirm in all other respects.
MINER, WEBSTER and LAWRENCE, JJ., concur.